DETAILED ACTION
Claim Objections
Claim 18 is objected to because of the following informalities: “relief valve” in line 2 should be --a relief valve-- since the element is being introduced for the first time.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: “an electrically surface-controlled subsurface safety valve in line 3 should be --the electrically surface-controlled subsurface safety valve-- since proper antecedent basis was established in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 16-18 and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is ambiguous and confusing and is rendered indefinite. Examiner contend the limitation “the relief valve is a power to close relief valve” is unclear especially the phrase “the relief valve is a power”. Even though this limitation is directly quoted in the specification (Par. [0024]), Examiner contends the relief valve is not a power. However, the relief valve is supplied 
Claim 16 is recites the limitation "the hydraulically controlled actuation member" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is recites the limitation "the hydraulically controlled actuation member" in line 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is recites the limitation "the hydraulically controlled actuation member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 is recites the limitation "the hydraulically controlled actuation member" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 1-15 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDowell et al. PG Pub. 2015/0000982 (McDowell).

    PNG
    media_image1.png
    882
    311
    media_image1.png
    Greyscale

Regarding claim 1, McDowell discloses an electro/hydraulic valve (200o, 200c, 50b) for use in a hydrocarbon production well, comprising: a fluid chamber (231r); and an electro/mechanical pump (250) (Examiner contends the pump is electrically powered to rotate and piston and swash plate are mechanically operated; Par. [0105-0106]) having a fluid inlet and a fluid outlet (it is inherent a pump will have an inlet and outlet), and further wherein an inlet check valve (232i) is positioned in fluid communication between the fluid chamber and the fluid inlet and an outlet check valve (232o) is positioned in fluid communication between the fluid outlet and a hydraulically controlled actuation member (piston is illustrated but not labeled in Fig. 8D, see Fig. 8D above. Additionally, Fig. 5A illustrates a piston 82p, 83p utilized with isolation valve 50a; Par. [0064]; Fig. 5A. The isolation valve 50b may be similar to the isolation valve 50a except for addition of the sensor subs 282u,b.; Par. [0118]). (Par. [0105-0108]; Figs. 8D)
Regarding claims 7, 15 and 20, McDowell discloses the electro/mechanical pump (250) is a swash plate piston pump. (Par. [0105-0106]).
Regarding claims 11, 12 and 18, McDowell discloses a relief valve (240) positioned in fluid communication between the outlet check valve and the hydraulically controlled actuation member. (Fig. 8D). Regarding the power to close relief valve, examiner contends the pressure in the chamber versus the reservoir will power the relief valve.
Regarding claim 13, McDowell discloses the hydraulically controlled actuation member is a piston (piston is illustrated but not labeled in Fig. 8D, see Fig. 8D above. Additionally, Fig. 5A illustrates a piston 82p, 83p utilized with isolation valve 50a; Par. [0064]; Fig. 5A. The isolation valve 50b may be similar to the isolation valve 50a except for addition of the sensor subs 282u,b.; Par. [0118]). 
Regarding claim 14, McDowell discloses an electrically surface-controlled subsurface safety valve (50b), comprising: an outer housing (81, a81c, 81d) comprising a central bore (illustrated in Figs. 5A-5B) extending axially through the outer housing, the central bore operable to convey subsurface production fluids there through; a valve closure mechanism (flapper) (50b) disposed proximate a downhole end of the central bore; a bore flow management actuator (Fig. 5A illustrates a flow tube 82, 83 utilized with isolation valve 50a; Par. [0064]; Fig. 5A. The isolation valve 50b may be similar to the isolation valve 50a except for addition of the sensor subs 282u,b.; Par. [0118]) disposed in the central bore; a piston (piston is illustrated but not labeled in Fig. 8D, see Fig. 8D above. Additionally, Fig. 5A illustrates a piston 82p utilized with isolation valve 50a. The isolation valve 50b may be similar to the isolation valve 50a except for addition of the sensor subs 282u,b.; Par. [0118]) coupled to the bore flow management actuator, the piston operable to move the bore flow management actuator (200o, 200c) fluidly coupled to the piston for movement thereof, the electro/hydraulic valve including; a fluid chamber (231r); and an electro/mechanical pump (250) (Examiner contends the pump is electrically powered to rotate and piston and swash plate are mechanically operated; Par. [0105-0106]) having a fluid inlet and a fluid outlet (it is inherent a pump will have an inlet and outlet), and further wherein an inlet check valve (232i) is positioned in fluid communication between the fluid chamber and the fluid inlet and an outlet check valve (232o) is positioned in fluid communication between the fluid outlet and the piston. (Par. [0105-0108]; Figs. 8D).
Regarding claim 19, McDowell discloses a method of operating an electrically surface-controlled subsurface safety valve (50b), comprising: providing an electrically surface-controlled subsurface safety valve (200o, 200c, 50b) downhole within a wellbore, the surface-controlled subsurface safety valve including; an outer housing (81, a81c, 81d) comprising a central bore (illustrated in Figs. 5A-5B) extending axially through the outer housing, the central bore operable to convey subsurface production fluids there through; a valve closure mechanism (flapper) (50b) disposed proximate a downhole end of the central bore; a bore flow management actuator (Fig. 5A illustrates a flow tube 82, 83 utilized with isolation valve 50a; Par. [0064]; Fig. 5A. The isolation valve 50b may be similar to the isolation valve 50a except for addition of the sensor subs 282u,b.; Par. [0118]) disposed in the central bore; a piston (piston is illustrated but not labeled in Fig. 8D, see Fig. 8D above. Additionally, Fig. 5A illustrates a piston 82p utilized with isolation valve 50a. The isolation valve 50b may be similar to the isolation valve 50a except for addition of the sensor subs 282u,b.; Par. [0118]) coupled to the (200o, 200c) fluidly coupled to the piston for movement thereof, the electro/hydraulic valve including; a fluid chamber (231r); and an electro/mechanical pump (250) (Examiner contends the pump is electrically powered to rotate and piston and swash plate are mechanically operated; Par. [0105-0106]) having a fluid inlet and a fluid outlet (it is inherent a pump will have an inlet and outlet), and further wherein an inlet check valve (232i) is positioned in fluid communication between the fluid chamber and the fluid inlet and an outlet check valve (232o) is positioned in fluid communication between the fluid outlet and the piston; and sending power to the electro/mechanical pump(examiner contends the pumps are operated by power) to expand fluid located therein and axially urge the piston downhole to move the bore flow management actuator toward the flow state. (Par. [0105-0108]; Figs. 8D).
Regarding claim 21, McDowell discloses a power to close relief valve positioned in fluid communication between the outlet check valve and the hydraulically controlled actuation member, the power to close relief valve configured to relieve pressure on the piston if power is lost to the power to close relief valve, and thus allow the bore flow management actuator to return to the closed state if power is lost to the power to close relief valve. (Par. [0108]). Examiner contends the pressure relief valve is electrically powered. 
Claims 2-6, 8-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over McDowell.
Regarding claims 2, 3, 4, 5, 6 and 8, McDowell discloses an electro/mechanical pump (250) is a swash plate piston pump (Par. [0105-0106] but does not teach the electro/mechanical 
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a ball screw pump, a solenoid pump, a series of solenoid pumps daisy chained together, an electromagnet actuator pump, a gear pump, or a screw pump since the examiner takes Official Notice of the equivalence of a swash plate piston pump and  the list of pumps above for their use pumping fluid art and the selection of any of these known equivalents to conveying pressurized fluid through a system would be within the level of ordinary skill in the art.
Regarding claim 9 and 16, McDowell discloses the claimed invention except for a second electro/mechanical pump having a second fluid inlet and a second fluid outlet, and further wherein a second inlet check valve is positioned in fluid communication between the fluid chamber and the second fluid inlet and a second outlet check valve is positioned in fluid communication between the second fluid outlet and the hydraulically controlled actuation member.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second electro/mechanical pump, second fluid inlet and a second fluid outlet, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 10 and 17, McDowell discloses he claimed invention except for a second fluid chamber fluidly coupled to the first fluid chamber as part of a closed loop system, and further including a second electro/mechanical pump having a second fluid inlet and a second fluid outlet in communication with the second fluid chamber.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676